 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDForest City Containers,Inc.andCynthia Underwood.Case 8-CA-7884June 26, 1974DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND PENELLOand (1) of the National Labor Relations Act, as amended(29 U.S.C. 151,et seq.),herein called the Act, by dischargingUnderwood on or about September 14, 1973, and thereafterrefusing to reinstate her. The Company filed an answerdenying the commission of any unfair labor practices. Fol-lowing the close of the hearing, General Counsel and theCompany filed briefs.Upon the entire record in this case, from my observationof the demeanor of the witnesses, and upon careful consid-eration of the briefs, I make the following:On March 22, 1974, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief. .Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge'and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Forest City Containers, Inc.,Berea, Ohio, its officers, agents, successors, and as-signs, shall take the action set forth in the said recom-mended Order.iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandardDry WallProducts, Inc,91NLRB 544enfd 188 F 2d362 (C A 3)We have carefully examined the record and findno basis for reversing his findingsDECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge: Ahearing in the entitled proceeding was held before me onJanuary 15 and 23, 1974, at Cleveland, Ohio, on the com-plaint of the General Counsel against the Respondent, For-estCity Containers, Inc., referred to hereinafter as theCompany. Upon a charge and an amended charge filed byCynthia Underwood' on September 17 and October 31,1973, respectively, the complaint issued on October 31,1973, alleging that the Company violated Section 8(a)(3)iThe name of the case appears as amended at the hearingFINDINGS OF FACTITHE BUSINESSOF THE RESPONDENT AND THE LABOR ORGANIZA-TION INVOLVEDThe Company, an Ohio corporation, is engaged in themanufacture of corrugated cartons and displays at the plantinvolved in the instant proceeding, located at Berea, Ohio.In the course and conduct of its business, the Companyannually ships products valued in excess of $50,000 directlyto points located outside the State of Ohio. I find that theRespondent Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.LocalNo. 634, United Paperworkers InternationalUnion, AFL-CIO, referred to herein as Local 634, is it labororganization within the meaning of Section 2(5) of the Act.11THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts 2Toward the end of August 1973, Cynthia Underwood,who was then unemployed, asked her fiance's mother, com-pany employee Ruth Buckwald, about job openings at theplant. Buckwald was also president of Local 634, whichlabor organization had a 3-year collective-bargaining agree-ment covering the Company's Berea plant employees untilDecember 5, 1973. Upon Buckwald's advice, Underwoodfiled ajob application with the Company on August 27. Onthe first page of the Company's application form, next to thecaption "Names of Friends With This Company," Under-wood inscribed "Ruth Buckwald " In its answer to the com-plaint, the Company admitted "that prior to hiring MissUnderwood it was aware that she was engaged to the sonof the then President of the local Union. . . .After interviewing Underwood on August 28, CompanyPersonnel Manager George Mark gave her application toPlant Manager Ernest J. Drda, Sr. The plant manager washesitant about hiring Underwood and told Mark "he want-ed to think it over because . . . if she were anything like hermother-in-law, she would be another thorn in his side, orsomething to that effect."Within the next 2 days, DrdainstructedMark to call Underwood and "give her a try."The Company offered Underwood employment on itssecond shift (from 3:30 p.m. until midnight) Although shepreferred the first shift (from 7 a.m until 3:30 p.m.), Under-wood accepted the job offer and reported for work at 2:452Except as otherwise specifically indicated, the facts are based upon acompendium of the testimony of witnesses Cynthia Underwood, GeorgeMark, and Ruth Buckwald212 NLRB No. 16 FOREST CITY CONTAINERS, INC.39on the afternoon of September 4.When Plant Manager Drda went to Buckwald's workstation and announced, "We dust hired Cynthia Under-wood," Buckwald' expressed satisfaction. However, whenDrda added that Underwood would be on the second shift,Buckwald objected because of the inconvenience to Under-wood. Drda replied that there was no opening on the firstshift "right now," but that as soon as there was one, Under-wood could bid for it.On the afternoon of September 4, after Underwood ap-peared for work, Personnel Manager Mark gave her a brieforientation. He gave her a memorandum addressed to newemployees which welcomed her to the plant, set forth work-ing hours, and explainedsomebasic plant rules. Under-wood and Mark discussed her request for a job on the firstshift.When Mark asked if she would be interested in anoffice job which he expected to be available in about 2weeks,Underwood said she would. Underwood alsolearned that for the first 30 days she would be a probation-ary employee .3 Ten minutes before the beginning of thesecond shift, Mark introduced Underwood to the shift fore-man, William E. Knight. Underwood was assigned to scrap-ping boxes, a production task which required the use of ahammer and chisel to "beat out the perforated lines so theboxes fold up." She remained in this job until her dischargeon September 14.On Friday morning, September 7, after 3 days of scrap-ping, Underwood awoke with a sore wrist. After visiting aphysician, she telephoned Buckwald and complained to herabout her sore wrist and sought advice about a possiblereassignment. Buckwald's advice was to report for work andtake the matter up with Foreman Knight.That afternoon, Underwood reported for work at 3:30and immediately complained to Knight about her wristwhich was swathedin anAce bandage. When she pressedhim about a less strenuous job, Knight asked if she couldwork with her left hand. When Underwood replied that shewould try, Knight took her to the scrappingarea,and shebegan to work with her left hand.As Underwood worked, her pain continued. At the 7:30dinner break that evening, Knight sent Underwood home,after he discovered her crying at her work station.Beforeleaving, Underwood complained to Knight about the scrap-ping, adding "it seems to me you could put me on anotherjob." The foreman responded that nothingelse was avail-able.Underwood also complained that while others hadbeen hired on the first shift, she "had been overlooked." Sheasked, "What is it?" Knight replied that he had "nothing towith the hiring" and to take the matter up with Plant Man-ager Drda. In the exchange, Underwood pointed out thatshe had taken her cause to Local 634 through Buckwald.Early in the week of September 10, Buckwald learned of3Art V, sec. 1, of Local 634s contract withthe Company provided inpertinent part as follows:Employees shall be considered on probation and they shall not haveseniority until they have been in the employ of the Company for thirty(30) days, at which time seniority shall date from the most recent dateof hire. The Company shall have no responsibility to recall probationaryemployees if they are laid off during such thirty (30) day period, andduring said period the Company shall have the unrestricted right todischarge or transfer such probationary employees.a posted opening for an air scraper on the first shift. OnSeptember 11 or 12, she advised Underwood to bid for theopening. However,, Underwood reported back "they hadtaken it off the board and put it on at night."At work on September 13, Buckwald requested Local634's day-shift steward, Madeline Wells, to investigate theremoval of the air scraper job to the night shift. StewardWells reported back that Plant Manager Drda's response toher inquiry was, "That was the way it was going to be."Upon receiving this report, Buckwald went to Drda to raisethe matter anew. It was about 2 p.m. and Drda said "hedidn't have time." He added that he would meet with herwhen he had time.About 10 minutes before the end of the shift, Plant Man-ager Drda came to Buckwald's work station. Buckwald andothers were cleaning the floor and she complained that thiswas an inappropriate time for Drda to launch a discussionof the matters troubling her. Drda responded by askingBuckwald to state what it was she wished to see him about.At this Buckwald asked, "Why did you put the job onnights?" Drda answered, "I am going to put it there regard-less of whether you like it or not." Buckwald protested,saying that he was "taking people's rights away" and thatolder people with more seniority would lose a chance at ajob paying "11 cents more an hour." She gave herself as anexample. At this, Drda pointed out that she and otherscould "go on nights." After protesting that her seniorityentitled her to be on the day shift, Buckwald asserted thatDrda's action was in retaliation for the letters she had writ-ten to Company President Sheard. Drda responded, "Yes,more of your letter writing." Buckwald then recalled thatshe had previously warned him that "when there isn't any-thing accomplished about the things that you said youwould do in the plant, I would write a letter to Mr. Sheard."When she reiterated her charge of retaliation, Drda an-swered: "That is my damn prerogative."Buckwald's letters to the company president, numberingthree or four, resulted from her dissatisfaction with Drda'streatment of Local 634s complaints about plant workingconditions. Such complaints were raised by Local 634's rep-resentatives, including President Buckwald, at meetingswith Drda, who would assure them that "he would try to getat [them] or ' he would see about [them]." Buckwald dis-patched her last letter to President Sheard on or about Sep-tember 7, complaining about working conditions in theGlue Department. Buckwald also wrote similar letters to theCompany's owners during 1973.Following her exchange with Drda, at the end of her shift,Buckwald clocked out, went home, and, in a telephone con-versation with President Sheard, renewed her complaintabout the rescheduling of the air scraper job andUnderwood's loss of an opportunity to bid on a day-shiftjob. Sheard disclaimed knowledge and said he would "getback" to her after consultation with Drda. Sheard neveranswered Buckwald's complaint.About 15 minutes after Cynthia Underwood reported forwork on September 14, she "became quite sick." She appliedcold towels to her face and neck and was otherwise assistedby fellow employees. She reported the situation to ForemanKnight and asked for permission to go home. Knight con-sented. However, when he declined her request for a ride 40DECISIONSOF NATIONAL LABOR RELATIONS BOARDhome,Underwood telephonedherfiance.WhenUnderwood's fiance arrived and she was about to leave,Knight handed her a final check. Underwood asked: "DoesthismeanIam fired?" Knight answered, "Sort of." Headded that scrapping "is a man's work and it is hard on awoman," and that her "percentages ° were not what theyshould be." 5Soon after her departure from the plant Underwood tele-phoned Foreman Knight to inquire further about her dis-charge.Knight referred her to Personnel Manager Markwho answered her. Mark told her that she was "let go"because she was "incompatible to thejob." When she askedabout a secretarial position, Mark said he could not tell heranything at that time. Underwood had no further contactwith the Company.B. Analysis and ConclusionsIt is well settled that the discharge of an employee be-cause he or she has a familial relationship with a unionactivist is violative of Section 8(a)(3) and (1) of the Act.Champion Papers, Inc (Ohio Division) v. N.L.R B.,393 F.2d388, 394-395 (C.A. 6, 1968), enfg. 158 NLRB 978 (1966);Ridgely Manufacturing Company,207 NLRB No. 17 (1973);Golub Bros. Concessions,140 NLRB 120, 121 (1962).Here, the General Counsel contends that CynthiaUnderwood's discharge on September 14 was in retaliationfor the union activity of her fiance's mother, Ruth Buck-wald, and therefore violated Section 8(a)(3) and (1) of theAct. The Company challenges that contention, urging thatithas demonstrated Underwood's discharge to have beenlawful. I agree with the General Counsel's contention andfind the Company's defense to be wholly without merit.The Company concedes that it hired Underwood with theknowledge that she was engaged to Ruth Buckwald's son.PlantManager Drda, who dealt with employee Buckwaldon union matters in her role as president of Local 634,manifested reluctance to hire Underwood because "if shewere anything like her mother-in-law she would be anotherthorn in his side...." Plant Manager Drda's vivid lan-guage reflected considerable displeasure with Buckwald'sletters to Company President Sheard seeking satisfaction ofAccording to Plant Manager Drda's credited and undisputed testimony,"percentages" refers to the production efficiency of a scrapper The basis ofthe percentage is "[t]he number of pieces or cartons that a person was abletomanufacture in a given time "5 Contrary to Underwood, Knight testified that in response to her requestfor an explanation of her discharge,he replied that the reasons were latenessand her apparent dislike of her work Underwood testified fully and in arelaxed straightforward manner In contrast,Knight was an uneasy andreluctant witness under cross-examination.When pressed,he admitted thatin his affidavit given to a Board agent in October 1973 he had declaredemphatically that tardiness was the sole reason he gave Underwood onSeptember 14When asked to account for this inconsistency, he testified"Yes I remember saying this was it I didn't think you wanted every single" I find it difficult to accept Knight's explanation that he felt nocompulsion to recount in its entirety so important an event as his confronta-tion with Underwood at the very moment of the very discharge under investi-gation by the Board, particularly when he recognized that he was beingpressed to give a full account As I find Knight to be an unreliable witness,Ido not credit his version of his conversation with Underwood at the timeof her discharge on September 14 Nor have I credited him at other pointsof conflict between his testimony and Underwood'sLocal 634's demands regarding plant conditions. Beyondquestion,therefore,Drdawas further alienated byBuckwald's disclosure in an already heated discussion onSeptember 13 that she had gone to the Company's presidentthe previous week regarding Local 634's complaint aboutthe glue department's working conditions. Coupled withthis background of hostility, the timing of Underwood'sabrupt discharge the day following Buckwald's disclosure ispersuasive evidence that the discharge was the Company'sunlawful response to Buckwald's union activity.N.L.R.B v.Elias Brothers Big Boy, Inc.,325 F.2d 360, 366 (C.A. 6,1964).The Company seeks to defend its conduct by showingthat Plant Manager Drda's decision to discharge Under-wood was made for nonunion reasons during the secondshift on September 13, after consideration of ForemanKnight's recommendation, a memorandum from ForemanThomas R. Jackson, and a review of Underwood's record.At the outset, the Company's defense is weakened by theshifting and inconsistent reasons offered for Underwood'sdischarge. Thus, at the time of discharge, Foreman Knighttold Underwood that the reason for her discharge was that"scrapping is a man's work and it is hard on a woman" andthat her "percentages were not what they should be." YetUnderwood's timecard bears the following inscription:TERMINATED PROBATIONARY PERIODCONSTANTLY LATE, WAS WARNED OF THIS BY SUPERVISORThe Company's answer to the complaint declares only "thatCynthia Underwood was discharged for continued and ex-tended tardiness in arrival at work." Similarly, a summaryprepared by the Company from its records and entitled"PROBATIONARY EMPLOYEES HIRED IN 1973WHO WERE TERMINATED" reports that the reason forUnderwood's discharge was "TARDINESS." However, ad-ditional grounds were offered at the hearing, when Drdatestifiedastohis"mentalprocess" in decidingUnderwood's fate on September 13, as follows:Well, one being the frequency or the lateness in com-ing in succession, which would bring to mind a pattern,an established pattern. Secondly, the note from Mr.Jackson stating the fact that she wasn't taking instruc-tions as she should have been.I think, to cross my mind, also the fact that MissUnderwood probably should have had an office job, ifthat would have been available I think she is out ofcaliber of an employee such as Forest City needs outin the plant. This went through my mind. I mean therewere a number of things, the percentage or the efficien-cy, this was a factor also.Finally, in its brief (pp. 11-12) the Company offers yetanother admixture consisting of lateness, leaving her workstation, mediocre efficiency, failure to "do the work she wasinstructed to do by her foreman," and expressed displeasurewith herjob as the reasons for her discharge. Such inabilityto settle upon a reason for Underwood's discharge stronglysuggests that the proffered defense is pretextual.A. J. Kra-jewskiMfg Co. v. N L R.B.,413 F.2d 673, 676 (C.A. 1,1969);N L.R.B v. Georgia Rug Mill,308 F.2d 89, 91 (C.A FOREST CITY CONTAINERS, INC.415, 1962).The Company's defense is further impaired by Drda'spatently false testimony, on direct and cross-examination,that on September 13, the day of his decision to terminateUnderwood, he had before him a memorandum from Fore-man Jackson complaining that Underwood "does not listento orders and does not carry out her work load like she wasinstructed to." The falsity of Drda's testimony in this regardwas established beyond doubt by the memorandum itselfwhich is dated "9-27/73" and Foreman Jackson's credibletestimony that he wrote it on September 26. Drda's resortto such a falsehood does not assist the Company's cause,but, rather, is further evidence of the unlawful design.N.L.R.B. v. Milco, Inc.,388 F.2d 133, 139 (C.A. 2, 1968),enfg. 159 NLRB 812 (1966).Nor did Drda assist the Company when he testified toreviewing Underwood'sninedaily production records onJanuary 21, 1974 (2 days before resumption of the trial ofthismatter), and adjusting three of them down and onethem up. Drda made these changes at a time when he wellknew the records were under subpena by the Board for thisproceeding. His excuse was that he wanted to be sure oftheir accuracy before turning them over to the Government.However, in light of his proven willingness to fabricate rea-sonsfor Underwood's discharge, I reject his explanation.The more likely explanation for Drda's alteration of therecords is his zeal to shore up the Company's defense.Examination of the stated reasons and other circum-stances reveals a disparity in Underwood's treatment whichnegates the Company's attempt to justify her discharge onlawful grounds. Thus, of the 24 probationary employeeshired and terminated by the Company in 1973, theCompany's own records show only Underwood as havingbeen discharged for tardiness. It is also remarkable that, ofthe Company's 19 probationary scrapping employees em-ployed in 1973, only Underwood was discharged. Further,although the Company's stated policy is to reflect tardinesson an employee's attendance record, the attendance recordsof 15 probationary employees do not reflect any tardinessshown on the-timecards. Also, the Company had no atten-dance records for five other probationary employees whosetimecards showed tardiness in 1973. Yet Underwood's at-tendance record meticulously reflects the five instances oftardiness shown on her timecard for the week of September10.As for her tardiness, Underwood's timecard shows thatshe was 3 minutes late on September 10, 9 minutes, late onSeptember 11, 1 minute late on September 12, 37 minuteslate on September 13, and 1 minute late on September 14.According to formerPersonnelManager Mark's creditedand uncontradicted testimony, employees on Underwood'sshift are often a minute or so late because they must sharethe Company's single timeclock with the first-shift employ-ees who "stampede" the clock in their desire to leave theplant. According to Underwood's credited testimony, thisdaily collision between the first and second shifts at thetimeclock accounts for Underwood's two 1-minute and one3-minute violations. Underwoodwas 9 minuteslate on Sep-tember 11 because she took dinner to her fiance who wasworking near the Company's plant. On September 15, theday she was 37 minutes late, Underwood called Drda at3:25 p.m. and told him that she would be late but that shewas on her way. He said, "All right, fine." When she finallyappeared at the plant, Underwood apologized to Drda forbeing late.Without more, Drda told her to see ForemanKnight, who also received her apology without responseand simply put her to work scrapping. In any event, I findfrom Underwood's credible testimony that at no time dur-ing her brief tenure with the Company did Drda, Knight, orany other company official warn Underwood about hertardiness. It was not until after Drda's encounter with Lo-cal 634's president, Buckwald, on September 13, thatUnderwood's tardiness became important to the Company.At that juncture, the Company inscribed: "Constantly late,was warned of this by Supervisor," on her timecard, as thereason for Underwood's discharge, an assertion not borneout by the credited evidence.Finally, the Company complains that Underwood's pro-duction percentages were low. However, Personnel Manag-er Mark testified credibly that Underwood's production wasaverageamong' probationary employees.Also,theCompany's records show that while Underwood's produc-tion efficiency fluctuated, she progressed from 31 percenton the first day of her scrapping, and achieved 66 percenton September 13 and 57 percent on September 14. Accord-mg to Drda, the 30-day probationary period is accorded toa new employee "as a proving ground" and that with respectto, acceptable performance during that period "there shouldbe a definite progression upwards" in production. The sharpcontradiction between Drda's recitation of company policyand the abruptness with which the Company terminatedUnderwood's employment, after only 2 weeks, during whichher production showed definite improvement, further dra-matizes the pretextual nature of the Company's defense.In sum, I reject the Company's defense and find insteadthat Underwood's discharge was in retaliation for her in-tended mother-in-law's union activity as president of Local634. Accordingly, I further find Underwood's discharge wasviolative of Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.By discharging employee Cynthia Underwood on Sep-tember 14, 1973, because of the union activity of her fiance'smother, Ruth Buckwald, the Company engaged in unfairlabor practices within the meaning of Section 8(a)(3) and (1)of the Act.2.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Company has violated the Act incertain respects, it will be recommended that the Companybe ordered to cease and desist from such conduct and takeaffirmative action to remedy the effects of its illegal con-duct.The Company having discriminatorily discharged Cynt-6 For reasons previously stated, I do not credit Kmgbt's testimony that hewarned Underwood about her tardiness 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDhia Underwood, I find it necessary to order the Companyto offer her full reinstatement to her formerjob or, if thatposition no longer exists, to a substantially equivalent fob,without prejudice to her seniority and other rights or privi-leges.Underwood shall be made whole for any loss of earn-ings she may have suffered by reason of the discriminationagainst her by payment to her of a sum of money equal tothat which she normally would have earned from the dateof her unlawful discharge (September 14, 1973) to the dateof the offer of reinstatement,less net earnings, if any, duringsuch period to be computed in the manner prescribed inF.W.Woolworth Company,90 NLRB 289 (1950), and IsisPlumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER7tive,shall be posted by it immediately upon receipt thereof,and be maintainedby it for 60consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered,defaced,or coveredby anyother material.(d)Notifythe Regional Director for Region 8, in writing,within 20 days from the receipt of this Decision,what stepshave been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentRespondent Forest City Containers, Inc., its officers,agents, successors, and assigns, shall:I.Cease and desist from:(a)Discharging, refusing to employ, or otherwise dis-criminating against employees in regard to hire and tenureof employment or any term or condition of employmentbecause of their or any present or prospective relative'smembership in, or activities on behalf of, Local No. 634,United Paperworkers International Union, AFL-CIO, orany other labor organization.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Cynthia Underwood immediate and full rein-statement to her former job or, if that job no longer exists,to a substantially equivalent position, without prejudice toher seniority or other rights and privileges, and make herwhole for such loss of pay as she may have suffered as aresult of the Respondent's discrimination against her, in themanner set forth in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its plant at Berea, Ohio, copies of the attachednoticemarked "Appendix." 8 Copies of said notice, onforms provided by the Regional Director for Region 8, afterbeing duly signed by Respondent's authorized representa-7 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposesE In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National LaborRelations Board "After a trial in which all parties participated, it has beenfound that we have violated the National Labor RelationsAct in certain respects. To remedy these violations of thelaw, we advise you that:WE WILL NOT discharge employees because of their orany present or prospective relative's membership in oractivities on behalf of Local No. 634, United Paper-workers International Union, AFL-CIO, or any otherunion.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to join or support Local No. 634, UnitedPaperworkers International Union, AFL-CIO, or anyother union, or to refrain from such activity.WE WILL offer to Cynthia Underwood immediate andfull reinstatement to her former position or, if thatjobno longer exists, to a substantially equivalentjob, with-out prejudice to, and with restoration of, all seniorityand other rights and privileges.WE WILL pay to Cynthia Underwood who we dis-charged on September 14, 1973, any wages she mayhave lost from the date of her discharge to the date ofour offer of reinstatement, less any intermediate earn-ings she may have had, and with interest at 6 percenton any wages that we may owe her.FORESTCITYCONTAINERS. INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not altered, defaced, orcovered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Suite 1695, Anthony J. CelebrezzeFederal Building, Cleveland, Ohio 44199, Telephone 216-522-3725.